Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Michelle K. Holoubek (Reg. No. 54,179) on 07/29/2022.

The application has been amended as follows: 

Claim 16, lines 6-7 have been amended such that the phrase “ the plurality of optical ports are arranged at a plurality of angular locations in a tip of the distal section” has been amended to -- the plurality of optical ports are arranged at a plurality of non-coplanar angular locations in a tip of the distal section--.


Allowable Subject Matter

Claims 1-7, 9-18, and 20 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claims 1, 11, 15, and 16 in its entirety.  As previously noted, claim 15 has been shown to contain allowable subject matter as far back as 05/21/2021.  
With respect to claims 1, 11, and 16 in addition to the entireties of the claimed invention with the 1) ablation, 2) measuring optical properties, and 3) measuring/determining time to denaturation of the portion of the tissue – in particular, it is the non-coplanar arrangement of the optical ports which is non obvious given the prior art.  The presently claimed inventions distinguish over the prior art including newly cited prior art of Lee (U.S. Patent Application Publication 2008/0119694) which is relevant but neither anticipates the presently claimed invention nor can it be combined with over prior art to make obvious the presently claimed invention.
Additionally, and finally, Applicant’s minor amendments to figures 14 and 15 (providing actual numeric labeling for the already visible optical ports) and the written description (adding the numeric labels to the written discussion of figures 14 and 15) overcome the 112 rejections made previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792